DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matters is Germiquet (6,885,201).  Germiquet discloses that there is described a portable device (1) including in particular a case (2) closed by a glass (3) and containing device for detecting the presence of water (22) in contact with an external region of the assembly formed by the case and the glass. In a preferred embodiment, the device for detecting the presence of water include a plurality of capacitive sensors (20) arranged in a peripheral region of the device (1) so as to undergo a variation in their respective capacitances when the latter is immersed in water. Thus, a quantity characteristic of the capacitance value of each sensor (20) is periodically measured and stored. After each measurement, the new value obtained is compared to the preceding one to detect any variation in the corresponding capacitance. When a part of the capacitive sensors (20) simultaneously see their respective capacitances vary considerably between two measurements, detection of the presence of water is validated (See figs. 1-2 and col. 3 line 54 to col. 4 line 49, col. 6 line 9 to col. 7 line 67).  However, none of cited prior arts of record, alone or in combination, discloses or suggest a wearable diving computer, comprising: a housing including a conductive bezel and a body, said bezel including a radiator 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.